Citation Nr: 1430485	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  09-35 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to a higher initial rating for service-connected diabetic retinopathy, rated noncompensable prior to March 5, 2013, and as 30 percent disabling from that date.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had active service from June 1970 to January 1972.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the RO in Montgomery, Alabama, that in pertinent part, denied an increase in a 20 percent rating for service-connected diabetes mellitus, type II, and granted service connection and a noncompensable rating for diabetic retinopathy associated with diabetes mellitus type II.  Service connection was also established for several other complications of diabetes.  The Veteran appealed for an increased rating for diabetes mellitus.

The Board remanded this case to the Agency of Original Jurisdiction (AOJ) in July 2013.  The case was subsequently returned to the Board, and in a November 2013 decision and remand, the Board denied an increase in the 20 percent rating for diabetes mellitus, granted a separate 10 percent rating for gastroparesis associated with diabetes, and remanded the issue of entitlement to a higher rating for diabetic retinopathy for additional development.

In a February 2014 rating decision, the AOJ recharacterized the eye disability as retinopathy with cataracts associated with diabetes mellitus type II, and granted a higher 30 percent rating for this disability, effective March 5, 2013.  The case was subsequently returned to the Board.


FINDINGS OF FACT

1.  Prior to March 5, 2013, the evidence does not indicate that the Veteran's diabetic retinopathy with cataracts was productive of vision in one eye correctable to 20/40 in one eye and 20/50, 20/70, or 20/100 in the other eye; nor does the evidence demonstrate visual field impairment.

2.  From March 5, 2013, the Veteran's diabetic retinopathy is not productive of vision in one eye correctable to 20/200 and vision in the other eye correctable to 20/70, vision in one eye correctable to 15/200 and vision in the other eye correctable to 20/70, vision in one eye correctable to 10/200 and vision in the other eye correctable to 20/50, or vision in one eye correctable to 5/200 and vision in the other eye correctable to 20/50; nor is there evidence of visual field impairment.


CONCLUSION OF LAW

The criteria for a higher rating for diabetic retinopathy with cataracts, for the period prior to March 5, 2013 (when a 0 percent evaluation was in effect), and from March 5, 2013 (when a 30 percent evaluation was in effect), have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.83, 4.83a, 4.84, 4.84a, Diagnostic Codes 6061-6079, 6080 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in October 2006.  He was advised to provide evidence showing that his service-connected diabetes mellitus had worsened, and given notice with regard to his June 2006 initial claim for service connection for diabetic retinopathy.  With regard to the appeal for a higher initial rating for diabetic retinopathy, in cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

He has received all required notice concerning this claim.  Moreover, he has not alleged any prejudicial error in the content or timing of the notice he received.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), he, not VA, has this burden of proof of showing there is a notice error in timing or content and that it is unduly prejudicial - meaning outcome determinative of his claim.  Thus, absent this pleading or showing, the duty to notify has been satisfied.

VA also fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, VA has obtained service treatment records, VA and private medical records, assisted the appellant in obtaining evidence, and arranged for VA compensation examinations and medical opinions as to the severity of his eye disability.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise. 

Records on file reflect that the Veteran has been in receipt of disability benefits from the Social Security Administration (SSA) since 1992.  Such records are not on file.  The Board finds that there is no duty to obtain these records as they are not relevant to the issue on appeal.  In this regard, the Board observes that diabetes mellitus was not diagnosed until 1999, and diabetic retinopathy until several years after that.  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) stated that VA's duty to assist "is not boundless in its scope" and "not all medical records or all SSA disability records must be sought--only those that are relevant to the veteran's claim."  Golz, 590 F.3d at 1320-21.  "Relevant records for the purpose of § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Id. at 1321.  The evidence reflects that SSA benefits were not awarded on the basis of an eye disability, and thus these records do not have a reasonable possibility of helping to substantiate the Veteran's claim.

Only if the record is inadequate or there is suggestion the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a).  Here, the most recent VA compensation examination for this condition was recently conducted in December 2013.  The mere passage of time since does not, in and of itself, necessitate another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Board finds that the examination reports were each sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  The examinations were conducted by competent medical professionals.  In addition, it is not shown that the examinations were in any way incorrectly conducted or that the VA examiners failed to address the clinical significance of the Veteran's symptoms. Further, the VA examination reports addressed the applicable rating criteria.  In this regard, the reports of record contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the service-connected eye disability to provide probative medical evidence for rating purposes.  The Board finds that the most recent VA examination is adequate as it provides the information needed to properly rate his diabetic retinopathy.  38 C.F.R. §§ 3.327(a), 4.2.  The Board finds that another examination is not needed since there is sufficient evidence, already on file, to fairly decide this claim. 

A Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, the AOJ arranged for a VA medical examination as directed by the Board's November 2013 remand.  Therefore, substantial compliance has been achieved.  

VA has complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Analysis

The Veteran contends that his service-connected diabetic retinopathy is more disabling than currently evaluated.

The Board has reviewed all the evidence in the claims file, including the electronic record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991). 
Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Board notes that during the pendency of the appeal, the applicable rating criteria for eye disabilities, found at 38 C.F.R. §§ 4.75 to 4.84a, were amended effective December 10, 2008.  The December 2008 revisions are only applicable to claims received by VA on or after December 10, 2008.  See 73 Fed. Reg. 66,543-66, 554 (November 10, 2008).  As the present claim was filed before that date, the changes are not applicable.

The RO has assigned staged ratings for the service-connected eye disability.  Prior to March 5, 2013, the RO rated the Veteran's service-connected diabetic retinopathy as 0 percent disabling, under 38 C.F.R. § 4.79, Diagnostic Code 6079 (2008), pertaining to impairment of central visual acuity.  

In a February 2014 rating decision, the RO recharacterized the service-connected eye disability as retinopathy with cataracts associated with diabetes mellitus type II, and assigned a higher 30 percent rating from March 5, 2013.

Under the rating criteria in effect prior to December 10, 2008, Diagnostic Code 6027 provides that preoperative cataracts are rated based on impairment of vision. 

Under the criteria in effect before the 2008 changes (old criteria), the severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V. 

The best distant vision obtainable after best correction by glasses will be the basis of the rating assigned under that diagnostic code.  See 38 C.F.R. § 4.75.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31. 

Under the criteria in effect before the 2008 changes (old criteria), a noncompensable evaluation is warranted where corrected vision in both eyes is 20/40 and a 10 percent evaluation is warranted where corrected vision is 20/40 in one eye and 20/50, 20/70, or 20/100 in the other eye.  38 C.F.R. § 4.84a, Diagnostic Codes 6061-6079.

A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/40.  Diagnostic Codes 6077, 6078.

A 30 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40, or (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40.  Diagnostic Codes 6074, 6076, 6077, 6078.

A 40 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50, or (4) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50.  Diagnostic Codes 6073, 6076.

The Board notes that the Veteran has other eye disorders, including presbyopia and ametropia. The symptoms associated with these other eye disorders may not be considered in evaluating the severity of his service-connected diabetic retinopathy, unless it is not possible to distinguish or differentiate the extent of his symptoms that are attributable to one versus the other.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Otherwise, this would overcompensate him for his actual impairment of earning capacity and, in the process, violate 38 C.F.R. § 4.14, which is VA's anti-pyramiding regulation.

On VA examinations in February and March 2002, the examiners diagnosed presbyopia.  The March 2002 examiner, a doctor of optometry, indicated that the Veteran wore reading glasses, and had no ocular complaints.  A dilated retinal fundus examination was within normal limits.  The pertinent diagnoses were ametropia (refractive error), and diabetes mellitus.

VA medical records dated in 2006 reflect that the Veteran's diabetes mellitus was poorly controlled.  In August 2007, his problem list included refraction presbyopia.  VA outpatient treatment records reflect that he wears glasses.

On VA compensation examination in October 2007, the Veteran complained of intermittent blurred vision and said he had diabetic retinopathy.  On eye examination, his pupils reacted normally to light and accommodation, and visual acuity was normal bilaterally.  Visual fields were grossly normal.  A fundoscopic examination was normal, and there were no cataracts.  The examiner also indicated that a possible diabetes-related condition was visual impairment, due to early cataracts as a complication of diabetes.

Fundus photographs were taken in November 2009 and July 2013, but were found to be inadequate to determine if diabetic retinopathy was present.

On VA examination on March 5, 2013, the examiner diagnosed diabetic retinopathy.

The Veteran underwent a VA eyes examination in December 2013.  On examination, corrected distant vision was reported as 20/70 in each eye, and corrected near vision was 20/40 or better in each eye.  There was no diplopia (double vision), and there was no visual field defect.  The examiner diagnosed diabetic retinopathy and cataracts.  The examiner indicated that the Veteran had preoperative cataracts in both eyes, and opined that the Veteran's decrease in visual acuity was attributable to nuclear and cortical cataracts bilaterally and to diabetic retinopathy in both eyes, and opined that both conditions were at least as likely as not related to diabetes.  The examiner stated that the Veteran had not had any incapacitating episodes attributable to any eye condition in the past 12 months.  The examiner opined that the Veteran's eye conditions impacted his ability to work in that he had impaired distance vision especially in low light.

Applying the pertinent evaluation criteria to the facts as discussed above, the Board finds that during the period prior to March 5, 2013, the evidence does not show that the Veteran has had (1) vision in one eye correctable to 20/50 and vision in the other eye correctable to 20/40; (2) vision in both eyes correctable to 20/50; (3) vision in one eye correctable to 20/70 and vision in the other eye correctable to 20/40; or (4) vision in one eye correctable to 20/100 and vision in the other eye correctable to 20/40, in order to warrant a compensable rating.  Significantly, visual acuity was normal on VA examination in October 2007, and cataracts were not then seen on fundoscopic examination.  Thus, prior to March 5, 2013, a higher compensable rating for the Veteran's diabetic retinopathy is not warranted.

During the period from March 5, 2013, the evidence does not show that a rating in excess of 30 percent was warranted under the old rating criteria.  As the evidence indicates, during this period, the Veteran's visual acuity was no worse than 20/70 bilaterally.  This is not sufficient to warrant a higher evaluation based on visual acuity loss under the relevant rating criteria.  The Veteran could also achieve a higher evaluation based on visual field loss, however, the evidence does not demonstrate visual field loss, and thus there is no support for an award on this basis.

The Board finds that a higher disability rating is not warranted under any other pertinent Diagnostic Code.

To the extent that the Veteran asserts that his eye impairment is worse than evaluated, the Board has considered his statements.  This evidence is both competent and credible.  However, while he can state that his vision has worsened, he lacks the competence to establish visual loss to the specific degrees required for an increase- indeed, this requires precise testing and interpretation by a trained medical professional.  Thus, the eye test results of record are controlling with respect to the question of whether the next-higher criteria have been met.  Ratings of visual impairment essentially involve the mechanical application of the rating criteria to the medical findings.

Accordingly, the claim for an evaluation higher than 0 percent disabling prior to March 5, 2013, and higher than 30 percent disabling from that date, is denied.  There is no basis to further stage the rating.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The schedular evaluations in this case are not inadequate.  The Board finds that the rating criteria for eye disorders contemplate the Veteran's disability on appeal.  The Veteran has not identified any factors which may be considered to be exceptional or unusual as to render impractical the application of the regular schedular standards.  In this case, the symptoms described by the Veteran and in the clinical records fit squarely within the criteria found in the relevant diagnostic codes used for evaluating eye disorders.  The rating criteria contemplate not only his symptoms but the severity of the condition, and provide an opportunity for the assignment of a still higher evaluation.  As such, the Board finds that the manifestations of the Veteran's macular scar of the left eye are contemplated in the rating criteria.  There is no indication of any exceptional or unusual disability picture.  The rating criteria are therefore adequate to evaluate the Veteran's service-connected diabetic retinopathy with cataracts and referral for consideration of extraschedular rating is not warranted.


ORDER

A higher rating for diabetic retinopathy, for the period prior to March 5, 2013 (when a 0 percent evaluation was in effect), and from March 5, 2013 (when a 30 percent evaluation is in effect), is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


